TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 1, 2013



                                     NO. 03-12-00383-CV


                                  Grant Trevarthen, Appellant

                                              v.

  The Bank of New York Mellon, f/k/a The Bank of New York as Successor in Interest to
   JP Morgan Chase Bank NA Trustee for Bear Stearns Asset Backed Securities Trust
         2006-SDI, Asset-Backed Certificates Series 2006-SDI; et al., Appellees




      APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.